753 N.W.2d 192 (2008)
In re ESTATE OF Juanita Evangeline KOSTIN, Deceased.
Oleta Darlene Williams, Petitioner-Appellant,
v.
Camille A. Kent, Respondent-Appellee.
In re Estate of Juanita Evangeline Kostin, Deceased.
Oleta Darlene Williams, Petitioner-Appellant,
v.
Juanita Kostin Trust and Camille A. Kent, Respondents-Appellees.
Docket Nos. 136111, 136112. COA Nos. 272767, 274914.
Supreme Court of Michigan.
July 29, 2008.
On order of the Court, the application for leave to appeal the February 14, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.